DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Amendments and Remarks filed 11/11/21 in response to the Office Action of 8/11/21 are acknowledged and have been entered.
Claims 1, 2, 5, 7-9, 15, 17, 19, 21, 23, 27, 28, 30-32, and 35 are pending.
Claims 2, 9, and 15 remain withdrawn.
Claims 1, 21, 23, and 28 have been amended by Applicant.
Claims 1, 5, 7, 8, 17, 19, 21, 23, 27, 28, 30-32, and 35 are currently under consideration.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejections Withdrawn
	The rejections of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.

	The rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn.

	The rejections of claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) are withdrawn.


	The rejection of claims under 35 U.S.C. 101 is withdrawn.

	The provisional nonstatutory double patenting rejection is withdrawn.

	The rejection of claim 28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lacking enablement, is withdrawn.

Response to Arguments
Claim Rejections - 35 USC § 112
Claims 1, 5, 7, 8, 17, 19, 21, 23, 30-32, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods wherein the presence of PBRM1 mutations correlate with clinical benefit from nibolumab (anti-PD-1 antibody) treatment, does not reasonably provide enablement for (1) methods wherein absence or decreased amount or activity of PBRM1 in a cancer patient sample correlates with responsiveness to just any anti-PD-L1 antibody treatment, just any anti-PD-L2 antibody treatment, and just any anti-CTLA-4 antibody treatment; or (2) methods wherein increased amount or activity of PBRM1 having a loss of function mutation correlates with responsiveness to just any anti-PD-L1 antibody treatment, just any anti-PD-L2 antibody treatment, and just any anti-CTLA-4 antibody treatment.  The specification does not enable any perform the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986).  They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.
The instant claims are drawn to (1) methods wherein absence or decreased amount or activity of PBRM1 in a cancer patient sample correlates with responsiveness to just any anti-PD-L1 antibody treatment, just any anti-PD-L2 antibody treatment, and just any anti-CTLA-4 antibody treatment and (2) methods wherein increased amount or activity of PBRM1 having a loss of function mutation correlates with responsiveness to just any anti-PD-L1 antibody treatment, just any anti-PD-L2 antibody treatment, and just any anti-CTLA-4 antibody treatment.  
This invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology".  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The specification discloses the presence of PBRM1 mutations correlates with clinical benefit from nibolumab treatment. However, the specification in view of the art does not indicate (1) the absence or decreased amount or activity of PBRM1 in a cancer patient sample correlates with responsiveness to just any anti-PD-L1 antibody treatment, just any anti-PD-L2 
The level of unpredictability that an activity or a level of PBRM1 (or a loss-of-function PBRRM1) correlates with a particular disease state (such as responsiveness to a particular therapeutic) is high. The state of the prior art dictates that one of skill in the art would not predict that a particular expression pattern of a particular molecule is indicative of a particular diseased state without a demonstration that said particular diseased stated correlates with said particular expression pattern of said particular molecule.  For example, Tockman et al (Cancer Res., 1992, 52:2711s-2718s) teach considerations necessary in bringing a cancer biomarker (intermediate end point marker) to successful application.  Absent evidence demonstrating a particular expression pattern of a particular molecule correlating with a particular diseased state, one of skill in the art would not predict said particular expression pattern of said particular molecule correlates with said particular diseased state without undue experimentation.  Experimentation to identify such a correlation would in itself be inventive.
One cannot extrapolate the teachings of the specification to the scope of the claims because the claims are broadly drawn to (1) methods wherein absence or decreased amount or activity of PBRM1 in a cancer patient sample correlates with responsiveness to just any anti-PD-L1 antibody treatment, just any anti-PD-L2 antibody treatment, and just any anti-CTLA-4 antibody treatment and (2) methods wherein increased amount or activity of PBRM1 having a loss of function mutation correlates with responsiveness to just any anti-PD-L1 antibody nibolumab) are predictable based on amounts or actives of PBRM1 (or loss-of-function PBRM1 constructs) as claimed. Undue experimentation would be required to determine which (if any) anti-PD-L1 antibody treatments, anti-PD-L2 antibody treatments, and anti-CTLA-4 antibody treatments are predictable based on amounts or actives of PBRM1 (or loss-of-function PBRM1 constructs) as claimed.
In view of the teachings above and the lack of guidance, workable examples and or exemplification in the specification, it would require undue experimentation by one of skill in the art to determine with any predictability, that the method would function as claimed. 
	In the Reply of 11/11/21, Applicant argues amended the claims, cites Examples 2-3 of the specification as support, and indicates the claims are enabled because the specification teaches one how to make and use polypeptides, polynucleotides, reagents, and therapies. 
	The amendments to the claims and the arguments found in the Reply of 11/11/21 have been carefully considered, but are not deemed persuasive for the reasons stated above. Specifically, Applicant has not enabled the claimed methods because it has not been shown which immune checkpoint therapy responses (other than responses to nibolumab) are predictable based on amounts or actives of PBRM1 (or loss-of-function PBRM1 constructs) as claimed. Undue experimentation would be required to determine which (if any) anti-PD-L1 antibody treatments, anti-PD-L2 antibody treatments, and anti-CTLA-4 antibody treatments are .

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642